Citation Nr: 1104781	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  08-23 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a compensable rating for lumbosacral strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Rodini, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1967 to November 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The Board first notes that the Veteran's August 2008 substantive 
appeal was untimely as it was not received within 60 days from 
the date that the agency of original jurisdiction (AOJ) mailed 
the September 2007 statement of the case to him, or within the 
remainder of the 1-year period from the date of the mailing of 
the February 2007 rating decision.  See 38 C.F.R. § 20.302 
(2010).  However, the United States Court of Appeals for Veterans 
Claims (Court) has held that the filing of a substantive appeal 
is not a jurisdictional requirement, that the filing of a timely 
substantive appeal may be waived, and that where the RO takes 
actions to indicate that such filing has been waived (for 
instance by certifying the appeal), the Board has jurisdiction to 
decide the appeal.  Percy v. Shinseki, 23 Vet. App. 37, 46-47 
(2009), Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557-58 
(2003).  Here, although the Veteran's August 2008 substantive 
appeal was untimely, the RO certified the appeal to the Board in 
May 2010 and scheduled the Veteran for a hearing in front of a 
Veterans Law Judge sitting at the RO in June 2010.  In doing so, 
the RO waived any objections VA might have had regarding his 
August 2008 substantive appeal.  Therefore, the Board finds it 
has jurisdiction to decide the merits of the Veteran's appeal.

The Board also notes that, since the issuance of the September 
2007 statement of the case, additional relevant evidence 
consisting of VA treatment records, and a July 2009 VA 
psychiatric examination were added to the record.  No waiver of 
AOJ consideration accompanied the submission of such evidence.  
38 C.F.R. 
§ 20.1304 (2010).  However, as the Veteran's claim is being 
remanded, the AOJ will have an opportunity to review all the 
newly submitted documents such that no prejudice results to him 
in the Board considering such evidence for the limited purpose of 
issuing a comprehensive and thorough remand.  

The Board further notes that in his August 2008 substantive 
appeal, the Veteran requested a hearing before a Veteran's Law 
Judge sitting at the RO.  Thereafter, in a June 2010 letter the 
RO advised him that his requested RO hearing had been scheduled 
for July 13, 2010.  However, the Veteran did not appear for this 
hearing.  Therefore, the Board considers the Veteran's hearing 
request withdrawn.  38 C.F.R. 20.704 (e) (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran has been assigned a noncompensable evaluation for his 
service-connected lumbosacral strain.  He contends that such 
disability is more severe than as reflected by the currently 
assigned rating.  Therefore, the Veteran claims that he is 
entitled to a compensable rating for his service-connected 
lumbosacral strain.  

The Board notes that on September 15, 1999, the Veteran fell in 
the bathtub of his home (September 1999 fall).  X-rays taken 
immediately after the September 1999 fall revealed nonservice-
connected spondylolisthesis at the Veteran's L3 and L4 vertebra.  
The Veteran was also involved in a motor vehicle accident on 
September 21, 1999 (September 1999 MVA), in which he injured his 
lower back.  Subsequently, the Veteran underwent fixation and 
grafting surgery between his L3 and L4 vertebrae in July 2000 
(July 2000 surgery).  In addition, the Board observes that a 
January 1971 VA examination report revealed a pronounced 
nonservice-connected lamina defect at the Veteran's L5 vertebra, 
which produced narrowing at the lumbosacral joint and an 
increased angle (L5 defect).  A January 1971 VA examiner opined 
that such abnormality was congenital.  Such examination report 
also revealed a nonservice-connected lamina defect at the 
Veteran's L3 vertebra (L3 defect).   

The Board first finds that a remand is necessary in order to 
obtain outstanding VA treatment records relevant to the Veteran's 
claim.  In this regard, in the Veteran's March 2007 notice of 
disagreement, he identified that he received treatment from the 
Lake City, Florida, VA Medical Center (VAMC).  However, no such 
records are contained in the file.  In addition, in a statement 
accompanying the Veteran's August 2008 substantive appeal, he 
identified that he had gone to a Tallahassee family doctor for 
treatment for pain and suffering in his back after leaving active 
duty.  Such records are also not in the file.  Therefore, it is 
necessary to obtain the above-mentioned Lake City VAMC and 
private treatment records.  Moreover, the Board observes that the 
Veteran received treatment for his lower back disorders from the 
Tallahassee, Florida VA Outpatient Clinic, the Gainesville, 
Florida, VAMC, and Dr. Wingo, a private physician.  As the last 
VA treatment records specifically relating to his lower back 
disorders are from January 2007, all treatment records pertaining 
to the Veteran's lower back disorders, to include his service-
connected lumbosacral strain, from January 2007 to the present 
should be obtained from the Tallahassee VA Outpatient Clinic and 
the Gainsville VAMC.  Additionally, as the last treatment records 
from Dr. Wingo are dated October 2006, all treatment records 
pertaining to the Veteran's lower back disorders, to include his 
service-connected lumbosacral strain, should be obtained from Dr. 
Wingo from October 2006 to present.

The Board further finds that a remand is necessary in order to 
obtain outstanding records from the Social Security 
Administration (SSA).  A VA treatment record from April 2009 
notes that the Veteran is in receipt of SSA disability benefits 
for medical reasons since September 2007.  In addition, a July 
2009 VA psychiatric examination notes that the Veteran retired in 
September 2007 due to a medical (physical) problem pertaining to 
his back.  However, these records are not contained in the file.  
As the exact reason for why the Veteran receives SSA disability 
benefits is unclear, a remand is necessary in order to obtain any 
determination pertinent to the Veteran, as well as any medical 
records relied upon concerning that claim.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual 
notice of the existence of records held by SSA which appear 
relevant to a pending claim, VA has a duty to assist by 
requesting those records from SSA).  

The Board also finds that a remand is necessary in order to 
afford the Veteran a VA examination as the record indicates a 
possible worsening of the Veteran's service-connected lumbosacral 
strain's symptomatology.  The Board notes that the Veteran was 
most recently afforded a VA examination regarding his lumbosacral 
strain in December 2006.  The associated examination report notes 
that the Veteran was on short-term disability due to his back 
condition.  However, as noted above, the Veteran has been in 
receipt of SSA disability benefits since September 2007.  
Therefore, as the record indicates a possible worsening of the 
Veteran's symptomatology, a new VA examination is warranted in 
order to assess the current nature and severity the Veteran's 
service-connected lumbosacral strain.  See Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995). 

In addition, a VA examination is required in order to separate 
the manifestations of the Veteran's service-connected lumbosacral 
strain from those of his nonservice-connected spondylolisthesis 
at his L4 and L4 vertebra, L5 disorder, and L3 disorder.  The 
Board notes that the December 2006 VA examiner diagnosed the 
Veteran as having residuals from a lumbosacral strain status post 
L3-L4 fusion in 2000 (the VA examiner erroneously stated that 
this procedure was done in 2002).  However, the VA examiner did 
not differentiate as to what necessitated the July 2000 surgery 
and as to what its relationship was to the Veteran's service-
connected lumbosacral strain.  As such, a VA examination is 
required in order to attempt to separate the manifestations of 
the Veteran's service-connected lumbosacral strain from those 
attributed to his nonservice-connected back disorders.  If such 
manifestations cannot be distinguished, VA must consider the 
symptoms of all disorders in the adjudication of the Veteran's 
claim.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Additionally, when evidence of unemployability is submitted 
during the course of an appeal from an assigned disability 
rating, a claim for a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) will 
be considered part and parcel of the claim for benefits for the 
underlying disability.  Rice v. Shinseki, supra.  As noted above, 
an April 2009 VA treatment record indicated that the Veteran 
received SSA disability compensation for medical reasons and a 
July 2009 VA psychiatric examination report stated that the 
Veteran retired due to his back disorder.  Accordingly, the issue 
of entitlement to a TDIU has been raised by the evidence of 
record in this case.  While the Board has jurisdiction over such 
issue as part and parcel of the Veteran's increased rating claim, 
further development is necessary for a fair adjudication of the 
TDIU aspect of such claim.  In this regard, upon remand, the AOJ 
should conduct all appropriate development, to include providing 
the Veteran with a Veterans Claims Assistance Act of 2000 (VCAA)-
compliant notice as to a TDIU, obtaining any outstanding 
treatment records relevant to his service-connected disabilities, 
and securing an opinion as to the effect his service-connected 
disabilities, to specifically include his lumbosacral strain, 
have on his employability.  See Friscia v. Brown, 7 Vet. App. 
294, 297 (1994).  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided with 
proper VCAA notice that informs him of the 
evidence and information necessary to 
establish entitlement to a TDIU.

2.  Any determination pertinent to the 
Veteran's claim for SSA disability 
benefits, as well as any medical records 
relied upon concerning that claim, should 
be obtained from SSA and associated with 
the claims file.  

If such records cannot be obtained after 
appropriate efforts have been made, issue 
a formal determination that such records 
do not exist or that further efforts to 
obtain such records would be futile, which 
should be documented in the claims file.  
The Veteran must be notified of the 
attempts made and why further attempts 
would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

3.  Obtain copies of any VA treatment 
records from the Lake City VAMC pertaining 
to the Veteran.  In addition, obtain 
copies of any VA treatment records 
relevant to the Veteran's lower back 
disorders, to include his service-
connected lumbosacral strain, from the 
Tallahassee VA Outpatient Clinic and the 
Gainsville VAMC from January 2007 to 
present.  Furthermore, after securing any 
necessary authorization from the Veteran, 
obtain all treatment records pertaining to 
his lower back disorders, to include his 
service-connected lumbosacral strain from 
Dr. Wingo from October 2006 to present. 

If such records cannot be obtained after 
appropriate efforts have been made, issue 
a formal determination that such records 
do not exist or that further efforts to 
obtain such records would be futile, which 
should be documented in the claims file.  
The Veteran must be notified of the 
attempts made and why further attempts 
would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

4.  Request that the Veteran provide more 
information regarding the Tallahassee 
family doctor who treated him for his back 
pain and suffering after leaving active 
duty.  The Veteran should be requested to 
identify the name of the doctor who 
treated him, the address, and the dates of 
his treatment.

After acquiring the above information from 
the Veteran and securing any necessary 
authorization form, obtain all relevant 
records from the Tallahassee family 
doctor.  If such records cannot be 
obtained after reasonable efforts have 
been made, issue a formal determination 
that such records do not exist or that 
further efforts to obtain such records 
would be futile, which should be 
documented in the claims file.  The 
Veteran must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

 5.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
Veteran should be afforded an appropriate 
VA examination to determine the current 
nature and severity of his service-
connected lumbosacral strain.  The claims 
file, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.  Any indicated 
evaluations, studies, and tests should be 
conducted.  The examiner should identify 
the nature and severity of all current 
manifestations of the Veteran's service-
connected lumbosacral strain.  

The examiner should also specify which 
symptoms are manifestations of the 
Veteran's service-connected lumbosacral 
strain and his nonservice-connected back 
disorders.  If the symptoms cannot be 
separated, the examiner must so indicate. 

The examiner should further be requested 
to render an opinion as to whether the 
Veteran is unable to secure or follow a 
substantially gainful occupation as a 
result of his service-connected 
disabilities, to include his lumbosacral 
strain, taking into consideration his 
level of education, special training, and 
previous work experience, but not his age 
or any impairment caused by nonservice-
connected disabilities, unless the 
symptomatology of such impairment cannot 
be separated from the symptomatology of 
the Veteran's service-connected 
lumbosacral strain.

6.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claim should be 
readjudicated based on the entirety of the 
evidence, to include all evidence received 
since the issuance of the September 2007 
statement of the case.  Consideration must 
also be given as to a TDIU in accordance 
with Rice, supra.  If the claim remains 
denied, the Veteran and his representative 
should be issued a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for 

Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


